DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of record Kiyomoto et al. (2012/0049309) teaches a fingerprint sensor package comprising: a package substrate (21; Fig 1; para [0031]) and a controller chip (para [0029] fingerprint image acquisition sensor IC chip 11).
Prior art Lisk et al. (2021/0117526) teaches a fingerprint sensor package comprising: a package substrate and a controller chip (para [0023] The dual interface smart card 200 can furthermore comprise a fingerprint sensor 108 arranged in the smart card body 102, a second security chip 104_2, which is coupled to the fingerprint sensor 108 and is configured for carrying out a fingerprint verification by means of fingerprint signals detected by the fingerprint sensor 108, and an antenna 106 coupled to the second security chip 104_2.). Lisk also teaches a smartcard comprising: a card main body (102; Fig 2B) having a groove area (Fig 2A); a security chip (104_1; Fig 2A; para [0023]) storing financial information; and a fingerprint sensor package (108; Fig 2A) configured to sense a fingerprint of a user and transmit a signal regarding a sensing result to the security chip (para [0023]).
Prior art of record Benkley, III et al. (2020/0311509) teaches a fingerprint sensor package comprising: a package substrate (102; Fig 1) and a controller chip (110; Fig 1).
Prior art of record Han et al. (2017/0336910) teaches a fingerprint sensing device comprising: a plurality of first sensing patterns (TTG1 to TTG4; Fig 3) located are arranged in the sensing region, are apart from each other in a first direction (Fig 3; para [0050]), and extend in a second direction crossing the first direction (Fig 3); a plurality of second sensing patterns (FTR1 to FTR6; Fig 3) that are arranged in the sensing region, are apart from each other in the second direction, and extend in the first direction (Fig 3). Han also teaches the device comprising an upper ground pattern (G1 to G8a; Fig 3; para [0053]).
Regarding claim 1, prior art of record fails to teach the following claim limitations of “a package substrate including, an upper surface in which a sensing region and a peripheral region surrounding the sensing region are defined, and a lower surface facing the upper surface;…; a coating member covering the sensing region; an upper ground pattern in the peripheral region and apart from the coating member to surround the coating member in the first and second directions; a controller chip on the lower surface of the package substrate; and a plurality of capacitors, wherein the plurality of first sensing patterns and the plurality of second sensing patterns are apart from each other in a third direction perpendicular to the first and second directions such that each capacitor from among the plurality of capacitors includes a sensing pattern from among the plurality of first sensing patterns as a first conductor and a sensing pattern from among the plurality of second sensing patterns as a second conductor”; in combination with all other claimed limitations and the manner in which each of the claimed elements are configured with respect to each other. Regarding claim 11, prior art of record fails to teach the following claim limitations of “a package substrate in which a sensing region and a peripheral region surrounding the sensing region are defined, wherein each of corners of the package substrate has a round rectangular planar shape; and a controller chip mounted on the package substrate and configured to determine whether a recognized fingerprint corresponds to a registered fingerprint, wherein the package substrate comprises: a base layer; a coating member, an upper protection layer between the coating member and an upper surface of the base layer, and an upper insulating layer between the upper protection layer and the upper surface of the base layer; a molding member, a lower protection layer between the molding member and a lower surface of the base layer, and a lower insulating layer between the lower protection layer and the lower surface of the base layer; first conductive patterns, at least some of which are covered by the lower protection layer, the first conductive patterns including first ground patterns, power patterns, signal patterns, and first sensing pads, second conductive patterns covered by the lower insulating layer and including second ground patterns connected to the first ground patterns and second sensing pads connected to the first sensing pads; third conductive patterns covered by the upper insulating layer and including third ground patterns connected to the second ground patterns, first sensing patterns that are connected to some of the second sensing pads and are apart from each other in a first direction and extend in a second direction crossing the first direction, and third sensing pads connected to other ones of the second sensing pads; and fourth conductive patterns, at least some of which are covered by the upper protection layer, the fourth conductive patterns including fourth ground patterns connected to the third ground patterns and second sensing patterns that are connected to the third sensing pads and are apart from each other in the second direction and extend in the first direction, wherein the first and second sensing patterns are in the sensing region, wherein the controller chip is in the molding member, and wherein the fourth ground patterns are in the peripheral region and are apart from the coating member to surround the coating member in the first and second directions”; in combination with all other claimed limitations and the manner in which each of the claimed elements are configured with respect to each other. Regarding claim 16, prior art of record fails to teach the following claim limitations of “the fingerprint sensor package comprises: a package substrate having an upper surface in which a sensing region and a peripheral region surrounding the sensing region are defined and a lower surface facing the upper surface; …; a coating member covering the sensing region; an upper ground pattern that is in the peripheral region and apart from the coating member to surround the coating member in the first and second directions; and a plurality of capacitors, and wherein the plurality of first sensing patterns and the plurality of second sensing patterns are apart from each other in a third direction perpendicular to the first and second directions such that each capacitor from among the plurality of capacitors includes a sensing pattern from among the plurality of first sensing patterns as a first conductor and a sensing pattern from among the plurality of second sensing patterns as a second conductor”; in combination with all other claimed limitations and the manner in which each of the claimed elements are configured with respect to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finn (2021/0049439) teaches A fingerprint sensing module comprising an electrically-conductive metal bezel housed in the card may be electrically isolated from the metal layer or metal card body by the application of coatings (DLC) or anodizing (oxidizing) the respective metal surfaces. The cards may be contactless only, contact only, or dual-interface (contact and contactless).Kremin et al. (2016/0148034) teaches a system comprises a capacitive fingerprint sensor array and a processing device coupled to the capacitive fingerprint sensor array. Ko et al. (2019/0018540) teaches A touch display apparatus integrated fingerprint sensor includes a plurality of pixels arranged in a display area, a plurality of touch sensor electrodes arranged in a touch sensor area overlapping with the display area, a plurality of fingerprint sensor electrodes arranged in a fingerprint sensor area which is spaced apart from the touch sensor area and overlaps with the display area, and a plurality of fingerprint lines overlapping with a plurality of touch sensor electrodes which is located in an area adjacent to the fingerprint sensor area and associated with driving of the plurality of fingerprint sensor electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623